Title: From George Washington to Alexander Boyd, 3 December 1755
From: Washington, George
To: Boyd, Alexander



[Alexandria, 3 December 1755]
To Mr Boyd. Pay-master to the Virginia Regiment.

You will receive from the Bearer, Captain Bronaugh, one thousand pounds, for payment of the Troops; which you are to see immediately done, agreeably to their muster-Rolls; having regard to those Instructions of the 28th October. As I understand the Rangers are complaining for want of their pay; you must send such part of this money as is sufficient to do that; and also one months’ pay to Captain Hogg’s Company, if any opportunity offers.
You are to be particularly exact and careful in these payments: seeing that there is no disagreement between the Returns,

and your Pay-Rolls; as there will be strict examination into it hereafter. I am &c.

G:W.
Alexandria: December 3, 1755.    

